Exhibit 10.5

PROFESSIONAL SERVICES AGREEMENT, dated as of February 10, 2012, but effective as
of the Effective Date defined below, between HLSS Management, LLC (“HLSS”) and
Ocwen Financial Corporation, a Florida corporation together with its
subsidiaries and affiliates (“OCWEN”).

RECITALS

WHEREAS, Home Loan Servicing Solutions, Ltd. (“Limited”) is proposing to conduct
an initial public offering (the “IPO”) of its ordinary shares in connection with
the acquisition by Limited of certain mortgage servicing assets, and the
assumption of certain match funded liabilities, from Ocwen Loan Servicing, LLC.

WHEREAS, each of HLSS and OCWEN desire to engage each other to provide various
Services and/or Additional Services pursuant to the terms and conditions set
forth herein, and the parties hereto desire to provide such Services and/or
Additional Services to each other concurrently with, and subject to, completion
of the IPO (the “Effective Date”).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:

1. Definitions.

For the purposes of this Agreement, the following terms shall have the following
meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

“Affiliate” means with respect to any Person (a “Principal”) (a) any directly or
indirectly wholly-owned subsidiary of such Principal, (b) any Person that
directly or indirectly owns 100% of the voting stock of such Principal or (c) a
Person that controls, is controlled by or is under common control with such
Principal. As used herein, “control” of any entity means the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of the management or policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise. Furthermore, with respect to any Person that is partially owned by
such Principal and does not otherwise constitute an Affiliate (a
“Partially-Owned Person”), such Partially-Owned Person shall be considered an
Affiliate of such Principal for purposes of this Agreement if such Principal
can, after making a good faith effort to do so, legally bind such
Partially-Owned Person to this Agreement.

“Agreement” means this Services Agreement, including the Schedules hereto and
any SOWs entered into pursuant to Section 2(b).

“Fully Allocated Cost” means, with respect to provision of a Service and/or an
Additional Service, the all-in actual cost of the party providing such Service
and/or Additional Service, including all amounts for compensation and benefits
(including any incentive amounts awarded pertaining to the Services and/or
Additional services provided hereunder), technology



--------------------------------------------------------------------------------

expenses, occupancy, office and equipment expense, and third-party payments
incurred in connection with the provision of such Service and/or Additional
Service, plus an applicable mark up which shall initially be 15% and which may
be adjusted from time to time as agreed to by the parties, including any Taxes
payable as a result of performance of such Service and/or Additional Service.

“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, algorithms, computer
programs or other software, marketing plans, customer names, communications by
or to attorneys (including attorney-client privileged communications), memos and
other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee or business
information or data.

“Intellectual Property” means all domestic and foreign patents, copyrights,
trade names, domain names, trademarks, service marks, registrations and
applications for any of the foregoing, databases, mask works, Information,
inventions (whether or not patentable or patented), processes, know-how,
procedures, computer applications, programs and other software, including
operating software, network software, firmware, middleware, design software,
design tools, systems documentation, manuals, and instructions, other
proprietary information, and licenses from third parties granting the right to
use any of the foregoing.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Services” means any services that may be provided by one party hereto to the
other and set forth on Schedules I and II and any SOWs related thereto.

“SOW” means a statement of work entered into between the parties on an as-needed
basis to describe an Additional Service to be performed hereunder. Any SOW shall
be agreed to by each party, shall be in writing and (i) shall contain: (a) a
description of the Services to be performed thereunder; (b) the applicable
performance standard for the provision of such service, if different from the
Performance Standard; and (c) the amount, schedule and method of compensation
for provision of such service, which shall estimate the Fully Allocated Cost of
such service; and (ii) may contain the (x) receiving party’s standard operating
procedures for receipt of services similar to such Service, including
operations, compliance requirements and related training schedules;
(y) information technology support requirements of the receiving party with
respect to such Service; and (z) training and support commitments with respect
to the party providing such Service. For the avoidance of doubt, the terms and
conditions of this Agreement shall apply to any SOW except to the extent of a
conflict between a provision of this Agreement and the SOW, in which case, the
terms of the SOW shall control.

 

Professional Services Agreement

 

2



--------------------------------------------------------------------------------

2. Provision of Services.

(a) Generally. Subject to the terms and conditions of this Agreement, (i) each
party hereto shall provide, or cause to be provided, to the other party, solely
for the benefit of such other party’s business in the ordinary course of
business, the Services, in each case for periods commencing on the Effective
Date through the respective period specified in Schedules I and II (the “Service
Period”), unless such period is earlier terminated in accordance with Section 5.

(b) Additional Services. In addition to the services provided as set forth on
Schedule I and II, from time to time during the term of this Agreement the
parties shall have the right to enter into SOWs to set forth the terms of any
related or additional services to be performed hereunder (“Additional
Services”).

(c) The Services and the Additional Services shall be performed on business days
during hours that constitute regular business hours for each of HLSS and OCWEN,
unless otherwise agreed. Neither party shall resell, subcontract, license,
sublicense or otherwise transfer any of the Services and/or Additional Services
to any Person whatsoever or permit use of any of the Services and/or Additional
Services by any Person other than by such party receiving the Services hereunder
directly in connection with the conduct of its business in the ordinary course.

(d) Unless agreed separately by the parties, each party shall have the exclusive
right to select, employ, pay, supervise, administer, direct and discharge any of
its employees who will perform Services and/or Additional Services. Each party
shall be responsible for paying its own, and not the other party’s, employees’
compensation and providing to such employees any benefits. With respect to each
Service and/or Additional Service, the party providing such service shall use
commercially reasonable efforts to have qualified individuals participate in the
provision of such Service and/or Additional Service; provided, however, that
(i) neither party shall be obligated to have any individual participate in the
provision of any Service and/or Additional Service if that party determines that
such participation would adversely affect that party or its Affiliates; and
(ii) neither party nor its Affiliates shall be required to continue to employ
any particular individual during the applicable Service Period.

(e) Each party may engage third-party contractors, at a reasonable cost, to
perform any of the Services and/or Additional Services, to provide professional
services related to any of the Services and/or Additional Services, or to
provide any secretarial, administrative, telephone, e-mail or other services
necessary or ancillary to the Services (all of which may be contracted for
separately by such party on the other party’s behalf). Each party shall use
reasonable commercial efforts to give notice to the other party, reasonably in
advance of the commencement of such Services and/or Additional Services to be so
provided by such contractors, of the identity of such contractors, each Service
and/or Additional Service to be provided by such contractors and a good faith
estimate of the cost (or formula for determining the cost) of the Services
and/or Additional Services to be so provided by such contractors.

 

Professional Services Agreement

 

3



--------------------------------------------------------------------------------

3. Standard of Performance.

(a) Each party shall use commercially reasonable efforts to provide, or cause to
be provided, each Service and/or Additional Service in a manner generally
consistent with the manner and level of care with which such Service and/or
Additional Service is performed by such party for its own behalf (the
“Performance Standard”), unless otherwise specified in this Agreement.
Notwithstanding the foregoing, neither party shall have any obligation hereunder
to provide the other party with any improvements, upgrades, updates,
substitutions, modifications or enhancements to any of the Services and/or
Additional Services unless otherwise specified in Schedules I and II. Each party
acknowledges and agrees that the other party may be providing services similar
to the Services and/or Additional Services provided hereunder and/or services
that involve the same resources as those used to provide the Services and/or
Additional Services to itself and its own Affiliates’ business units as well as
other third parties, and, accordingly, each party reserves the right to modify
any of the Services and/or Additional Services or the manner in which any of the
Services and/or Additional Services are provided in the ordinary course of
business; provided, however, that no such modification shall materially diminish
the Services and/or Additional Services or have a materially adverse effect on
the business of the party receiving such Services and/or Additional Services.

(b) Each party will use commercially reasonable efforts to provide the Services
and/or Additional Services within a time frame so as not to materially disrupt
the business of the other party.

(c) Each party shall provide disaster recovery and data backup services related
to the Services and/or Additional Services, provided that such disaster recovery
and data backup services are generally performed by such party for its own
behalf. To the extent that such disaster recovery and data backup services are
not performed by the party providing such Services and/or Additional Services
for its own behalf, such party shall not be obliged to perform such services and
shall provide the other party with advance written notice of the date upon which
such services will be provided.

4. Fees, Invoicing and Payment.

(a) As compensation for a particular Service or Additional Service, the party
receiving such Service or Additional Service agrees to pay the other party the
Fully Allocated Cost of providing the Services and/or Additional Services in
accordance with this Agreement or such other compensation amount or methodology
as specified in such SOW.

(b) Each party shall submit statements of account to the other party on a
monthly basis with respect to all amounts payable by the other party hereunder
(the “Invoiced Amount”), setting out the Services and/or Additional Services
provided, and the amount billed to the other party as a result of providing such
Services and/or Additional Services (together with, in arrears, any Commingled
Invoice Statement (as defined below) and any other invoices for Services and/or
Additional Services provided by third parties, in each case setting out the
Services and/or Additional Services provided by the applicable third parties).
The party receiving such Services and/or Additional Services shall pay the
Invoiced Amount to the other party by wire transfer of immediately available
funds to an account or accounts specified by such other party, or in such other
manner as specified by such other party in writing, or otherwise reasonably
agreed to by the parties, within 30 days of the date of delivery to the party
receiving such Services and/or

 

Professional Services Agreement

 

4



--------------------------------------------------------------------------------

Additional Services of the applicable statement of account; provided, that, in
the event of any dispute as to an Invoiced Amount, the party receiving such
Services and/or Additional Services shall pay the undisputed portion, if any, of
such Invoiced Amount in accordance with the foregoing, and shall pay the
remaining amount, if any, promptly upon resolution of such dispute.

(c) Each party may cause any third party to which amounts are payable by or for
the account of the other party in connection with Services and/or Additional
Services to issue a separate invoice to the other party for such amounts. Such
other party shall pay or cause to be paid any such separate third party invoice
in accordance with the payment terms thereof. Any third party invoices that
aggregate Services and/or Additional Services for the benefit of both parties
and/or any other Person(s) (each, a “Commingled Invoice”) shall be separated so
as to be properly allocated to the applicable party and/or other Person(s). Any
party receiving a Commingled Invoice shall (i) prepare a statement indicating
that portion of the invoiced amount of such Commingled Invoice that is
attributable to Services and/or the Additional Services rendered for the benefit
of the other party (the “Commingled Invoice Statement”) and (ii) deliver such
Commingled Invoice Statement and a copy of the Commingled Invoice to the other
party. The other party shall, within 30 days after the date of delivery of such
Commingled Invoice Statement, pay or cause to be paid the amount set forth on
such Commingled Invoice Statement to the third party, and shall deliver evidence
of such payment to the party providing the Commingled Invoice Statement. Neither
party shall be required to use its own funds for payments to any third party
providing any of the Services and/or Additional Services or to satisfy any
payment obligation of the other party or any of its Affiliates to any third
party provider; provided, however, that in the event a party does use its own
funds for any such payments to any third party, the other party shall reimburse
such party for such payments as invoiced by such party within 30 days following
the date of delivery of such invoice from such party.

(d) Either party may, in its discretion and without any liability, suspend any
performance under this Agreement upon failure of the other party to make timely
any payments required under this Agreement beyond the applicable cure date
specified in Section 5(b)(6) of this Agreement.

(e) In the event that a party does not make any payment required under the
provisions of this Agreement to the other party when due in accordance with the
terms hereof, the other party may, at its option, charge the non-paying party
interest on the unpaid amount at the rate of 2% per annum above the prime rate
charged by JPMorgan Chase Bank, N.A. (or its successor). In addition, the
non-paying party shall reimburse the other party for all costs of collection of
overdue amounts, including any reimbursement required under Section 4(c) and any
reasonable attorneys’ fees.

(f) Each party acknowledges and agrees that it shall be responsible for any
interest or other amounts with respect to any portion of any Commingled Invoice
that such party is required to pay or the other party pays on such party’s
behalf pursuant to any Commingled Invoice Statement.

 

Professional Services Agreement

 

5



--------------------------------------------------------------------------------

5. Term; Termination.

(a) Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect for six (6) years (“Initial Term”) or
the earlier date upon which this Agreement has been otherwise terminated in
accordance with the terms hereof. At the end of the Initial Term, this Agreement
shall automatically renew for additional successive terms of six (6) years. Upon
the expiration of the Initial Term, either party may terminate this Agreement by
providing a 90 day’s prior written notice of termination to the other party.

(b) Termination. During the term of this Agreement, this Agreement (or, with
respect to items (1), (3), (4), (5), (6) and (7) below, the particular SOW only)
may be terminated:

(1) by either party, if such party is prohibited by law from either receiving or
providing such Services and/or Additional Services;

(2) by the non-breaching party, in the event of a material breach of any
covenant or representation and warranty contained herein or otherwise directly
relating to or affecting the Services and/or Additional Services to be provided
hereunder that cannot be or has not been cured by the 60th day from the
non-breaching party giving written notice of such breach to the breaching party
and to the extent that the breaching party is not working diligently to cure
such breach;

(3) by a party receiving Services and/or Additional Services, if the party
providing such Services and/or Additional Services fails to comply with all
applicable regulations to which it is subject directly relating to or affecting
the Services and/or Additional Services to be performed hereunder, which failure
cannot be or has not been cured by the 60th day from the party receiving
Services and/or Additional Services giving written notice of such failure to the
other party and to the extent that the party is not working diligently to cure
such breach;

(4) by a party receiving Services and/or Additional Services, if the party
providing such Services and/or Additional Services is cited by a Governmental
Authority for materially violating any law governing the performance of a
Service and/or Additional Service, which violation cannot be or has not been
cured by the 60th day from the receiving party’s giving written notice of such
citation to the other party and to the extent that the other party is not
working diligently to cure such breach;

(5) by a party receiving Services and/or Additional Services, if the other party
fails to meet any Performance Standard for a period of three consecutive months,
which failure cannot be or has not been cured by the 30th day from the party
receiving Services and/or Additional Services’ giving written notice of such
failure to the other party and to the extent that the other party is not working
diligently to cure such breach;

(6) by a party providing Services and/or Additional Services, if the other party
fails to make any payment for any portion of Services and/or Additional Services
the payment of which is not being disputed in good faith by the other party,
which payment remains unmade by the 30th day from the party receiving Services
and/or Additional Services’ giving of written notice of such failure to the
other party;

 

Professional Services Agreement

 

6



--------------------------------------------------------------------------------

(7) by either party, if the other party (A) becomes insolvent, (B) files a
petition in bankruptcy or insolvency, is adjudicated bankrupt or insolvent or
files any petition or answer seeking reorganization, readjustment or arrangement
of its business under any law relating to bankruptcy or insolvency, or if a
receiver, trustee or liquidator is appointed for any of the property of the
other party and within 60 days thereof such party fails to secure a dismissal
thereof or (C) makes any assignment for the benefit of creditors; and

(8) by mutual agreement of both parties.

(c) No termination, cancellation or expiration of this Agreement shall prejudice
the right of any party to receive payment due at the time of termination,
cancellation or expiration (or any payment accruing as a result thereof), nor
shall it prejudice any cause of action or claim of either party hereto accrued
or to accrue by reason of any breach or default by the other party hereto.

(d) Notwithstanding any provision herein to the contrary, Sections 4, 6 and 9
through 16 of this Agreement shall survive the termination of this Agreement.

6. Miscellaneous.

(a) Counterparts; Entire Agreement; Corporate Power.

(1) This Agreement may be executed in one or more counterparts, including by
facsimile or by e-mail delivery of a “.pdf” format data file, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each party hereto or thereto and delivered
to the other parties hereto or thereto.

(2) This Agreement, any SOWs and the exhibits, schedules and appendices hereto
and thereto contain the entire agreement between the parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the parties with respect to the subject matter hereof other than those
set forth or referred to herein or therein.

(3) Each party hereto represents, as follows:

(i) It has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement; and

(ii) This Agreement has been duly executed and delivered by it and constitutes,
a valid and binding agreement enforceable in accordance with the terms hereof.

 

Professional Services Agreement

 

7



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of law principles.

(c) Third Party Beneficiaries. Except for the indemnification rights under this
Agreement of any HLSS Indemnitee or OCWEN Indemnitee (as such terms are defined
in Section 11) in their respective capacities as such, (a) the provisions of
this Agreement are solely for the benefit of the parties hereto or thereto and
are not intended to confer upon any Person except the parties hereto or thereto
any rights or remedies hereunder and (b) there are no third party beneficiaries
of this Agreement and this Agreement shall not provide any third person with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given: (a) upon receipt if delivered personally or if mailed
by registered or certified mail, return receipt requested and postage prepaid or
(b) at noon on the business day after dispatch if sent by a nationally
recognized overnight courier; and (c) when (a) or (b) has occurred and a copy is
sent and received by the telecopy number set forth below. All notices shall be
delivered to the following address and telecopy number (or at such other address
or telecopy number a party may specify by like notice):

If to HLSS, to:

HLSS Management, LLC

2002 Summit Blvd., Sixth Floor

Atlanta, GA 30319

Attention: General Counsel

Telecopy: (770) 644-7420

Confirmation Number: (561) 682-7130

If to OCWEN to:

Ocwen Financial Corporation

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary

Telecopy: 561-682-8177

Confirmation number: 561-682-8887

(e) Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or
thereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby or thereby, as the case may
be, is not affected in any manner materially adverse to either party. Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties.

 

Professional Services Agreement

 

8



--------------------------------------------------------------------------------

(f) Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

(g) Waivers of Default. Waiver by any party hereto of any default of any
provision of this Agreement shall not be deemed a waiver by the waiving party of
any subsequent or other default.

(h) Specific Performance. Notwithstanding the procedures set forth in
Section 10, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the party or
parties who are to be hereby or thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
other party or parties shall not oppose the granting of such relief. The parties
to this Agreement agree that the remedies at law for any breach or threatened
breach hereof or thereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived.

(i) Amendments. No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any party hereto or thereto, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

(j) Interpretation. Words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein, “and “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement (including all of the schedules, exhibits and appendices
hereto) and not to any particular provision of this Agreement. Article, Section,
Exhibit, Schedule and Appendix references are to the articles, sections,
exhibits, schedules and appendices of or to this Agreement unless otherwise
specified. Any reference herein to this Agreement, unless otherwise stated,
shall be construed to refer to this Agreement as amended, supplemented or
otherwise modified from time to time. The word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

(k) Jurisdiction; Service of Process. Any action or proceeding arising out of or
relating to this Agreement shall be brought in the courts of the State of New
York (if any party to such action or proceeding has or can acquire
jurisdiction), and each of the parties hereto or thereto irrevocably submits to
the exclusive jurisdiction of each such court in any such action or

 

Professional Services Agreement

 

9



--------------------------------------------------------------------------------

proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. The parties to this Agreement agree that any of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the parties hereto and thereto
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this Section
may be served on any party to this Agreement anywhere in the world.

(l) Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY,
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.

7. Intellectual Property. Each party grants to the other and their Affiliates a
limited, non-exclusive, fully paid-up, nontransferable, revocable license,
without the right to sublicense, for the term of this Agreement to use all
intellectual property owned by or, to the extent permitted by the applicable
license, licensed to such party solely to the extent necessary for the other
party to perform its obligations hereunder.

8. Cooperation; Access.

(a) Each party shall permit the other and its employees and representatives
access, on business days during hours that constitute regular business hours and
upon reasonable prior request, to its premises and such data, books, records and
personnel designated by such party as involved in receiving or overseeing the
Services and/or Additional Services as the other party may reasonably request
for the purposes of providing the Services and/or Additional Services. Each
party shall provide the other party, upon reasonable prior written notice, such
documentation relating to the provision of the Services and/or Additional
Services as may be reasonably requested for the purposes of confirming any
Invoiced Amount or other amount payable pursuant to any Commingled Invoice
Statement or otherwise pursuant to this Agreement. Any documentation so provided
pursuant to this Section will be subject to the confidentiality obligations set
forth in Section 9 of this Agreement.

(b) Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and/or Additional Services and successor relationship
executives in the event that a designated Relationship Executive is not
available to perform such role hereunder. The initial Relationship Executive
designated by HLSS shall be John Van Vlack, and the initial Relationship
Executive designated by OCWEN shall be Ronald M. Faris. Either party may replace
its Relationship Executive at any time by providing written notice thereof to
the other party hereto.

 

Professional Services Agreement

 

10



--------------------------------------------------------------------------------

9. Confidentiality.

(a) Subject to Section 9(c) below, each party, agrees to hold, and to cause its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to its own confidential and proprietary Information
pursuant to policies in effect as of the Effective Date, all Information
concerning the other party that is either in its possession (including
Information in its possession prior to the Effective Date) or furnished by the
other party or its directors, officers, employees, agents, accountants, counsel
and other advisors and representatives at any time pursuant to this Agreement,
or otherwise, and shall not use any such Information other than for such
purposes as shall be expressly permitted hereunder, except, in each case, to the
extent that such Information has been (i) in the public domain through no fault
of such party or any of their respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives, (ii) later lawfully
acquired from other sources by such party, which sources are not known by such
party to be themselves bound by a confidentiality obligation, or
(iii) independently generated without reference to any proprietary or
confidential Information of the other party.

(b) Each party agrees not to release or disclose, or permit to be released or
disclosed, any such Information (excluding Information described in clauses (i),
(ii) and (iii) of Section 9(a) above, to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such information (who shall be advised of their
obligations hereunder with respect to such information), except in compliance
with Section 9(c). Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement, each party will
promptly, after request of the other party, either return the Information to the
other party in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that any
Information not returned in a tangible form (including any such Information that
exists in an electronic form) has been destroyed (and such copies thereof and
such notes, extracts or summaries based thereon).

(c) Protective Arrangements. In the event that either party determines on the
advice of its counsel that it is required to disclose any Information pursuant
to applicable law or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of the other party
that is subject to the confidentiality provisions hereof, such party shall, to
the extent permitted by law, notify the other party as soon as practicable prior
to disclosing or providing such Information and shall cooperate, at the expense
of the requesting party, in seeking any reasonable protective arrangements
requested by such other party. Subject to the foregoing, the Person that
received such request may thereafter disclose or provide Information to the
extent required by such law (as so advised by counsel) or by lawful process or
such Governmental Authority.

10. Dispute Resolution.

(a) Disputes. Subject to Section 6(h), the procedures for discussion,
negotiation and mediation set forth in this Section 10 shall apply to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement.

 

Professional Services Agreement

 

11



--------------------------------------------------------------------------------

(b) Escalation; Mediation.

(i) It is the intent of the parties to use reasonable efforts to resolve
expeditiously any dispute, controversy or claim between or among them with
respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the parties
at a senior level of management (or if the parties agree, of the appropriate
strategic business unit or division within such entity). A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement). Any
agenda, location or procedures for such discussions or negotiations between the
parties may be established by the parties from time to time; provided, however,
that the parties shall use reasonable efforts to meet within 30 days of the
Escalation Notice.

(ii) If the parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to above, then the matter shall be
referred to mediation. The parties shall retain a mediator to aid the parties in
their discussions and negotiations by informally providing advice to the
parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the parties or be admissible in any other proceeding.
The mediator may be chosen from a list of mediators previously selected by the
parties or by other agreement of the parties. Costs of the mediation shall be
borne equally by the parties involved in the matter, except that each party
shall be responsible for its own expenses. Mediation shall be a prerequisite to
the commencement of any Action by either party against the other party.

(iii) In the event that any resolution of any dispute, controversy or claim
pursuant to the procedures set forth in Section 10(b)(i) or (ii) in any way
affects an agreement or arrangement between either of the parties and a third
party insurance carrier, the consent of such third party insurance carrier to
such resolution, to the extent such consent is required, shall be obtained
before such resolution can take effect.

(c) Court Actions.

(i) In the event that either party, after complying with the provisions set
forth in Section 10(b), desires to commence an Action, such party may submit the
dispute, controversy or claim (or such series of related disputes, controversies
or claims) to any court of competent jurisdiction.

 

Professional Services Agreement

 

12



--------------------------------------------------------------------------------

(ii) Unless otherwise agreed in writing, the parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Section 10 with respect
to all matters not subject to such dispute, controversy or claim.

11. Warranties; Limitation of Liability; Indemnity.

(a) Other than the statements expressly made by the parties in this Agreement,
neither party makes any representation or warranty, express or implied, with
respect to the Services and/or Additional Services and, except as provided in
Subsection (b) of this Section 11, each party hereby waives, releases and
renounces all other representations, warranties, obligations and liabilities of
the other party, and any other rights, claims and remedies against the other
party, express or implied, arising by law or otherwise, with respect to any
nonconformance, error, omission or defect in any of the Services and/or
Additional Services, including (i) any implied warranty of merchantability or
fitness for a particular purpose, (ii) any implied warranty of non-infringement
or arising from course of performance, course of dealing or usage of trade and
(iii) any obligation, liability, right, claim or remedy in tort, whether or not
arising from the negligence of such party.

(b) Neither party nor any of their Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for any action taken or omitted to be taken by
the other party or such person under or in connection with this Agreement,
except that a party shall be liable for direct damages or losses incurred by the
other party arising out of its gross negligence or willful misconduct or any of
its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives in the performance or
nonperformance of the Services and/or Additional Services.

(c) In no event shall the aggregate amount of all such damages or losses for
which a party may be liable under this Agreement exceed the aggregate total sum
received by such party for the Services and/or Additional Services; provided,
that, no such cap shall apply to liability for damages or losses arising from or
relating to breaches of Section 9 (relating to confidentiality), infringement of
Intellectual Property or fraud or criminal acts. Except as provided in
Subsection (b) of this Section 11, none of the parties nor any of their
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives shall be liable for any
action taken or omitted to be taken by, or the negligence, gross negligence or
willful misconduct of, any third party.

(d) Notwithstanding anything to the contrary herein, neither of the parties nor
any of their Affiliates nor any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for damages or losses incurred by the other party or any of the other
party’s Affiliates for any action taken or omitted to be taken by such other
party or such other person under or in connection with this Agreement to the
extent such action or omission arises from actions taken or omitted to be taken
by, or the negligence, gross negligence or willful misconduct of, the other
party or any of the other party’s Affiliates.

 

Professional Services Agreement

 

13



--------------------------------------------------------------------------------

(e) No party hereto or any of its Affiliates or any of its or their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall in any event have any obligation or liability to the other
party hereto or any such other person whether arising in contract (including
warranty), tort (including active, passive or imputed negligence) or otherwise
for consequential, incidental, indirect, special or punitive damages, whether
foreseeable or not, arising out of the performance of the Services and/or
Additional Services or this Agreement, including any loss of revenue or profits,
even if a party hereto has been notified about the possibility of such damages;
provided, however, that the provisions of this Subsection (e) shall not limit
the indemnification obligations hereunder of either party hereto with respect to
any liability that the other party hereto may have to any third party not
affiliated with OCWEN or HLSS for any incidental, consequential, indirect,
special or punitive damages.

(f) HLSS shall indemnify and hold OCWEN and its Affiliates and any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives (collectively, “OCWEN Indemnitees”)
harmless from and against any and all damages, claims or losses that OCWEN or
any such other person may at any time suffer or incur, or become subject to, as
a result of or in connection with this Agreement or the Services and/or
Additional Services provided hereunder, except those damages, claims or losses
incurred by OCWEN or such other person arising out of the gross negligence or
willful misconduct by OCWEN or such other person.

(g) OCWEN shall indemnify and hold HLSS and its Affiliates and any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives (collectively, “HLSS Indemnitees”) harmless
from and against any and all damages, claims or losses that HLSS or any such
other person may at any time suffer or incur, or become subject to, as a result
of or in connection with this Agreement or the Services and/or Additional
Services provided hereunder, except those damages, claims or losses incurred by
HLSS or such other person arising out of the gross negligence or willful
misconduct by HLSS or such other person.

(h) Neither party hereto may bring an action against the other under this
Agreement (whether for breach of contract, negligence or otherwise) more than
six months after that party becomes aware of the cause of action, claim or event
giving rise to the cause of action or claim or one year after the termination of
this Agreement, whichever is shorter.

12. Taxes. Each party hereto shall be responsible for the cost of any sales,
use, privilege and other transfer or similar taxes imposed upon that party as a
result of the Services and/or Additional Services contemplated hereby. Any
amounts payable under this Agreement are exclusive of any goods and services
taxes, value added taxes, sales taxes or similar taxes (“Sales Taxes”) now or
hereinafter imposed on the performance or delivery of Services and/or Additional
Services, and an amount equal to such taxes so chargeable shall, subject to
receipt of a valid receipt or invoice as required below in this Section 12, be
paid by the party receiving the Services and/or Additional Services to the other
party in addition to the amounts otherwise payable under this Agreement. In each
case where Sales Tax is payable by a party in respect of a Service and/or
Additional Service, the other party shall furnish in a timely manner a valid
Sales Taxes receipt or invoice to such party in the form and manner required by
applicable law to allow such party to recover such tax to the extent allowable
under such law. Additionally, if a party is required to pay “gross-up” on
withholding taxes with respect to provision of the Services and/or Additional
Services, such taxes shall be billed separately as provided above and shall be
owing and payable by the other party. Any applicable property taxes resulting
from provision of the Services and/or Additional Services shall be payable by
the party owing or leasing the asset subject to such tax.

 

Professional Services Agreement

 

14



--------------------------------------------------------------------------------

13. Public Announcements. No party to this Agreement shall make, or cause to be
made, any press release or public announcement or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the other party hereto unless
otherwise required by law, in which case the party making the press release,
public announcement or communication shall give the other party reasonable
opportunity to review and comment on such and the parties shall cooperate as to
the timing and contents of any such press release, public announcement or
communication. For avoidance of doubt, the parties consent to disclosure of this
Agreement in connection with the IPO.

14. Assignment. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns. No
party hereto may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other party
hereto; provided, however, that either party may assign this Agreement without
the consent of the other party to any third party that acquires, by any means,
including by merger or consolidation, all or substantially all the stock or
consolidated assets of such party. Any purported assignment in violation of this
Section 14 shall be void and shall constitute a material breach of this
Agreement.

15. Relationship of the Parties. The parties hereto are independent contractors
and none of the parties hereto is an employee, partner or joint venturer of the
other. Under no circumstances shall any of the employees of a party hereto be
deemed to be employees of the other party hereto for any purpose. Except as
expressly provided in Section 4(c), none of the parties hereto shall have the
right to bind the others to any agreement with a third party or to represent
itself as a partner or joint venturer of the other by reason of this Agreement.

16. Force Majeure. Neither party hereto shall be in default of this Agreement by
reason of its delay in the performance of, or failure to perform, any of its
obligations hereunder if such delay or failure is caused by strikes, acts of
God, acts of the public enemy, acts of terrorism, riots or other events that
arise from circumstances beyond the reasonable control of that party. During the
pendency of such intervening event, each of the parties hereto shall take all
reasonable steps to fulfill its obligations hereunder by other means and, in any
event, shall upon termination of such intervening event, promptly resume its
obligations under this Agreement.

(Signature Page to Follow)

* * * * *

 

Professional Services Agreement

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Professional Services Agreement
to be executed as of the date first written above by their duly authorized
representatives.

 

HLSS MANAGEMENT, LLC By: HLSS Holdings, LLC, its sole member By: Home Loan
Servicing Solutions, Ltd, its sole member By:   /s/ William C. Erbey Name:  
William C. Erbey Title:   Chief Executive Officer OCWEN FINANCIAL CORPORATION By
  /s/ Ronald M. Faris   Name: Ronald M. Faris   Title: President and CEO

 

Professional Services Agreement

 

16



--------------------------------------------------------------------------------

SCHEDULE I

OCWEN SERVICES

 

Services Provided

   Service Period
(years)

Licensing and Regulatory Compliance Services

   6

Risk Management and Six Sigma

 

Services Provided:

 

•    Information Security

 

•    Internal Audit

 

•    Loan Quality

 

•    Quality Assurance

 

•    Risk Management

 

•    SOX Compliance and SAS 70

 

•    Six Sigma

 

•    Business Continuity and Disaster Recovery Planning

   6



--------------------------------------------------------------------------------

SCHEDULE II

HLSS SERVICES

 

Services Provided

   Service Period
(years)

Treasury Services

 

Services Provided:

 

•    Quantitative Analysis

 

•    Capital Markets

 

•    Covenant Compliance Monitoring and Reporting

 

•    Treasury Operations

   6

Advance Financing

 

Services Provided:

 

•    Advance Facility Management

 

•    Advance Facility Accounting and Reporting

   6

Portfolio Valuation

 

Services Provided:

 

•    MSR Valuation

 

•    MSR Accounting and Reporting

   6

Financial Analysis

 

Services Provided:

 

•    Financial Planning and Analysis

 

•    Financial Modeling

 

•    General Business Consulting

 

•    Pricing

   6

Law

 

Services Provided:

 

•    Contract Review

 

•    Capital Markets

 

•    Securities Offerings

 

•    Litigation Management

   6